Citation Nr: 1416634	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  10-16 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for dyssomnia for the period from February 1, 2008.  

2.  Entitlement to an initial compensable rating for degenerative joint disease of the lumbar spine from February 1, 2008.  

3.  Entitlement to an initial compensable rating for degenerative joint disease of the left knee from February 1, 2008.  

4.  Entitlement to an initial compensable rating for degenerative joint disease of the right knee from February 1, 2008.  

5.  Entitlement to an initial compensable rating for right ankle tendonitis from February 1, 2008.   

6.  Entitlement to an initial compensable rating for onychomycosis of the feet from February 1, 2008.  

7.  Entitlement to an initial compensable rating for acne from February 1, 2008.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to January 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in May 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, granting service connection for degenerative joint disease of the lumbar spine and left and right knees, as well as right ankle tendonitis, onychomycosis of the feet, and acne, with each being evaluated as 0 percent disabling from February 1, 2008.  By further rating action in August 2008, the RO granted service connection for dyssomnia and assigned a 10 percent evaluation therefor, effective from February 1, 2008.  

Received by the Board in March 2011 was additional documentary evidence from the Veteran, including medical records compiled during postservice years following the Veteran's military retirement.  That evidence was submitted without a waiver for its initial consideration by the RO, and ordinarily, the Board would solicit a waiver for a review of that evidence, but in this instance, the record, inclusive of the recently submitted items, permit favorable action as to a portion of the claims advanced by the Board at this juncture, thereby obviating the need to obtain a waiver.  As to those matters not herein addressed on their merits, but remanded to the RO, consideration of the newly submitted evidence will occur in conjunction with the other development outlined below.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of the initial ratings for dyssomnia, onychomycosis of the feet, and acne, as well as any ratings in excess of those herein assigned for disorders of the lumbar spine, knees, and right ankle, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the VA's Appeals Management Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  Degenerative joint disease of the lumbar spine is accompanied by limitation of motion and/or painful motion or spasm.  

2.  Degenerative joint disease of each knee is accompanied by limitation of motion and/or painful motion.  

3.  There is moderate limitation of motion of the right ankle in association with right ankle tendonitis.  


CONCLUSIONS OF LAW

1.  The schedular criteria for the assignment of an initial 10 percent schedular evaluation for degenerative joint disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5003 (2013).  

2.  The schedular criteria for the assignment of an initial 10 percent schedular evaluation for degenerative joint disease of the left knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5003 (2013).

3.  The schedular criteria for the assignment of an initial 10 percent schedular evaluation for degenerative joint disease of the right knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5003 (2013).

4.  The schedular criteria for the assignment of an initial 10 percent schedular evaluation for tendonitis of the right ankle have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5271 (2013)


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In his substantive appeal, the Veteran sets forth the issues for which he seeks appellate review by the Board, among which are those for degenerative joint disease, otherwise referred to as arthritis, of the low back and each knee, as well as right ankle tendonitis.  He specifies as to each of the particular issues identified in the foregoing sentence the schedular rating he seeks for each individual disorder and the Board herein finds that the record warrants the assignment of those requested evaluations.  The Board at this time declines to address the merits of any other question presented as to the ratings warranted for the disorders in question, pending further contact with the Veteran as to whether the assigned evaluations satisfy his appeal and any other needed development.  To that extent, the need to discuss whether VA has complied with its duties to notify and assist the Veteran under 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159 is obviated.  

Service treatment records are replete with complaints and findings involving abnormalities of the Veteran's low back, left and right knees, and right ankle, to include clinical and radiological findings involving arthritic involvement of the lumbar spine and each knee, as well as tendonitis of the right ankle.  VA examination in October 2007, shortly prior to service exit, identified a 25 percent reduction in plantar flexion of the right ankle and a loss of 10 degrees of knee flexion on each side, in addition to normal range of motion of the lumbar spine, albeit with painful motion and spasm.  Further evaluation in September 2008 indicated that the Veteran complained of constant pain of the knees and ankle and objective examination in December 2008 disclosed reduced range of motion of the both knees.  Medical assistance was received in March 2010 for knee and back pain.  

Disability ratings are intended to compensate impairment in earnings capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes (DCs) identify the various disabilities.  Id.  Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2. 

The evaluation of the same disability under various diagnoses is to be avoided. 38 C.F.R. § 4.14.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  Id.; Esteban v. Brown, 6 Vet. App. 259 (1994).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 (2001).  

Degenerative arthritis is rated in accordance with 38 C.F.R. § 4.71a, DC 5003, which provides that when arthritis is established by x-ray findings it will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  Limitation of motion is to be confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  If limitation of motion of the specific joint involved is not compensable under the appropriate DCs, a 10 percent rating is for application for each such major joint affected by limitation of motion.

Here, there is documented evidence of arthritic involvement of each knee and the lumbar spine, as well as a showing by lay and medical evidence of limitation of motion, such that 10 percent schedular evaluations for each affected body part is warranted under DC 5003 for the entirety of the period from February 2008 to the present.  Fenderson, supra.  As well, there is inservice and postservice evidence of right ankle tendonitis that entails pain and limitation of motion, the latter of which approaches a moderate degree, such that the Board concludes that the disability picture presented more nearly approximates the criteria for a 10 percent schedular evaluation under DC 5271 from February 2008 to the present.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.7; Fenderson, supra.  To that extent, alone, the appeal is granted and the benefits sought by the Veteran, pursuant to his substantive appeal of April 2010 are allowed.  


ORDER

An initial 10 percent schedular evaluation for degenerative joint disease of the lumbar spine is granted from February 1, 2008.  

An initial 10 percent schedular evaluation for degenerative joint disease of the left knee is granted from February 1, 2008.  

An initial 10 percent schedular evaluation for degenerative joint disease of the right knee is granted from February 1, 2008.  

An initial 10 percent schedular evaluation for tendonitis of the right ankle is granted,   joint disease of the lumbar spine is granted from February 1, 2008.  

REMAND

Notice is taken that the Board has rendered a decision granting the benefits specifically outlined by the Veteran regarding his claims for initial ratings for the low back, each knee, and right ankle.  Further clarification from him, however, is needed to ensure that the Board's actions satisfy his appeal and that he wishes to withdraw from appellate consideration any remaining issue as to those matters alone.  

Separate and apart from the foregoing are other issues remaining on appeal as to the claims for initial ratings for dyssomnia, onychomycosis of the feet, and acne.  To date, the Veteran's dyssomnia has been evaluated and adjudicated solely as a psychiatric disorder, but further evaluation and adjudication of the Veteran's dyssomnia as an apnea, neurological, or other type disorder are found to be necessary.  Regarding his claimed acne, the Veteran indicates that additional VA treatment records are available for review, but are not now of record, which demonstrate deep nodules on his face.  He alleges a worsening of his facial acne, including irritation, inflammation, and pus formation, as well as deep scarring, all of which in his opinion warrant a 30 percent rating.  A worsening of his toe fungus is also claimed and he requests further, more complete examinations be afforded him as to both his acne and toe fungus.  In light of the foregoing, and inasmuch as the most recent VA examinations were attempted in 2007 and 2008, respectively, further development, as set forth below, is indicated.  

Accordingly, this portion of the Veteran's appeal is REMANDED for the following actions:

1.  Ascertain from the Veteran whether the Board's actions in granting 10 percent schedular evaluations for degenerative joint disease of the lumbar spine, right knee, and left knee, as well as for right ankle tendonitis, fully satisfy his appeal as to those matters.  If so, he should be asked to execute a written withdrawal of his appeal as to those matters.  If the actions of the Board are not found to be satisfactory to him, then the AMC should conduct any and all further development it deems appropriate, to include any additional VA examinations as needed, prior to additional adjudication of any remaining issues on appeal as to those matters.  

2.  Obtain for inclusion in the Veteran's VA claims folder any and all pertinent VA treatment records not already on file.  

3.  Afford the Veteran additional VA examinations in order to assess the nature and severity of his service-connected dyssomnia, dermatophytosis of the feet, and acne.  The nature of the Veteran's dyssomnia should be fully evaluated in terms of whether it is a somatic disorder, such as an apena or other sleep disorder, or psychiatric in nature, or a combination of both.  Whether there is disfigurement or other pertinent manifestations, to include the percentage of the area and total body affected, should be addressed as to both his acne and dermatophytosis of the feet.  His VA claims folder, both actual and virtual, should be made available to and reviewed by the VA examiners for use in the study of this case.  Those examinations should entail the taking of a complete medical history, as well as the conduct of a physical examination and/or mental status evaluation as appropriate, and all diagnostic studies deemed warranted by the examiner.  All pertinent diagnoses should be fully outlined.  

4.  Lastly, readjudicate the issues on appeal on the basis of all the evidence of record, including but not limited to that received or developed since entry of the statement of the case, as well as the dispositive legal authority.  If any benefit sought is not granted to the Veteran's satisfaction, furnish him a supplemental statement of the case, with consideration therein of all evidence made a part of the record since issuance of the statement of the case.  He should then be afforded a reasonable period in which to respond before the record is returned to the Board for further review. 

No additional action by the Veteran is needed until he receives further notice.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


